G-Race, J.
This is an appeal from a judgment of the district court of Morton county and from an order denying a motion for judgment non obstante, or for a new trial. The plaintiff had judgment in the. sum of $800. The action was upon a fire insurance policy to recover. *272for total loss of a certain granary by fire. The complaint is in tlie ordinary form in such actions. The principal defense is: That the plaintiff, in his application, made false statements and representations wdth reference to the value of the granary at the time of the application; that the plaintiff represented the value of the granary to be $1,200; that this amount grossly exceeded the true cash value on the date of the application; that the said false statements and representations were material to the risk and increased the risk of loss; that defendant had no knowledge of the falsity of these statements and relied upon them, until after the loss.
The granary was totally destroyed by fire. Certain issues of fact were submitted to the jury in the form of a special verdict. We find it unnecessary to set forth the special verdict. The jury found in it that the plaintiff did not sign the application with the intent to misrepresent the facts nor deceive the defendant. They also found that the value of the granary at the time of the application, and at the time of the loss was $800.
There is substantial evidence in the record to sustain the first of these findings. That question is, therefore, disposed of and Heeds no further consideration. We are further of the opinion that there is substantial evidence to sustain the second finding. It is not necessary, we think, to review the evidence in this respect. But if there were not a finding by the jury to the effect that the granary was worth $800, at the time of its destruction by fire, we think, plaintiff would have been entitled to recover $800, as that was the amount for which the granary was insured; and since it was wholly destroyed by fire, the amount stated in the policy must be taken conclusively to be the value of the granary.
Section 6623, Comp. Laws, 1913, provides: “Whenever any policy of’insurance shall be written to insure any real property in this state against loss by fire and that property insured shall be destroyed without fraud on the part of the insured or his assigns, the stated amount of the insurance written in such policy shall be taken conclusively ’to be-the true value of the property insured.”
It is not claimed nor contended here that the building was destroyed by any fraud on the part of the plaintiff. The jury determined that he made no false statements or representations in the applieátion, lienee, *273under the terms of the above section, the plaintiff was entitled to recover $800, or the stated amount of the insurance written in the policy. The loss was total, and hence, the language of the section became applicable. In the circumstances of this case, and as we view the matter, it was not incumbent upon plaintiff to prove the value of the building at the time of destruction, since the value of it at that time was fixed by the provisions of the above section. Horswill v. North Dakota Mut. F. Ins. Co. 45 N. D. 600, 178 N. W. 799.
The verdict is sufficient to support the judgment. We have examined all the assignments of error and conclude there are none that constitute reversible error. The judgment and order appealed from are affirmed. Respondent is entitled to his costs and disbursements on appeal.
Biedzell, Oh. J., and BeoNSON, Oi-ieistiaNSON, and RobiNsoh, JJ., concur.